Citation Nr: 0333718	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for fungal infection of 
the right foot.

2.  Entitlement to service connection for fungal infection of 
the left foot.

3.  Entitlement to service connection for fungal infection of 
the hands.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1950 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that a letter from the RO to the veteran in 
December 2002 notified him that his appeal had been certified 
to the Board, and that, in accordance with 38 C.F.R. § 
20.1304, he had 90 days or until the Board issued a decision, 
whichever came first, to submit additional evidence 
concerning his appeal.  Thereafter, in September 2003, the 
veteran submitted a statement from his treating physician, 
which expanded on earlier statements provided by the same 
physician.  Even though the September 2003 physician's 
statement was submitted after the expiration of the 90-day 
period for submission, the Board will consider the statement 
in adjudicating the claim for service connection for fungal 
infection of the right foot.  In light of the disposition of 
that issue as discussed below, the Board finds that the 
veteran will not be prejudiced as a result of the Board 
taking the September 2003 physician's statement into account 
and proceeding to the merits of that claim at this time.

The issues of entitlement to service connection for fungal 
infection of left foot and to entitlement to service 
connection for fungal infection of the hands are addressed in 
the REMAND at the end of this decision.


FINDING OF FACT

The veteran has fungal infection of the right foot which 
originated in service.




CONCLUSION OF LAW

The veteran has a fungal infection of the right foot which is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

The veteran's Service Medical Record (SMR) indicates that he 
was treated for a fungal infection of the right foot 
(athlete's foot) while on active duty in October 1952.  The 
veteran provided, with his initial July 2001 claim, an 
undated note from his personal physician, N.L.B, M.D., 
indicating that the veteran had a fungal infection of the 
hands and feet that had been with him since 1952.  The record 
also contains an October 2001 letter from Dr. N.L.B. stating 
that he had been treating the veteran for the fungal 
condition for 28 years.  

In a June 2002 statement, the veteran reported that a 
physician had treated him in the intervening years, but 
pointed out that that doctor was now deceased, and the 
whereabouts of his records was unknown.  After the appeal was 
certified to the Board in December 2002, the veteran 
submitted to the Board another letter from Dr. N.L.B. which 
corroborated his two earlier statements.  

While there are no post-service records on file documenting 
treatment for fungal infections of the right foot until Dr. 
N.L.B. reported that treatment for this began in about 1973, 
the statements by Dr. N.L.B. make it clear that the veteran 
has been treated by him for fungal infections since about 
1973.  More importantly, in his first note, Dr. N.L.B. linked 
the veteran's current fungal infection to the infection 
experienced in service.  In light of the above, the Board 
finds that the evidence for and against the veteran's claim 
is in a state of relative equipoise.  With reasonable doubt 
resolved in the veteran's favor, the Board concludes that 
service connection for fungal infection of the right foot is 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2003). 

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), as implemented by VA regulations, 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R  §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by a letter to the 
veteran dated in September 2001, and the letter to the 
veteran notifying him of the January 2002 rating decision, 
which collectively advised him of the information and 
evidence needed to substantiate his claim, and which advised 
him of the respective responsibilities of the veteran and VA 
in obtaining evidence in connection with the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
the record reflects that VA's duty to assist the veteran in 
the instant claim has been fulfilled.  In any event, in light 
of the favorable disposition of the veteran's claim, the 
Board finds that further delay of the appellate process for 
the purpose of addressing any lingering duties required by 
the VCAA or by the implementing regulations is not warranted.

The Board is also aware that in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as being inconsistent with 38 U.S.C. 
§ 5103(b)(1), finding that the 30-day period provided in § 
3.159(b)(1) to respond to VA's notification (pursuant to the 
VCAA) of the information and evidence necessary to 
substantiate a claim is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  As noted 
above, however, the veteran did respond to requests for 
information.  The Board finds that deciding the case prior to 
the expiration of the one-year limit defined in 38 C.F.R. § 
3.159(b)(1) has not prejudiced the veteran because the record 
shows that the only missing evidence, the medical records of 
the deceased physician who treated the veteran for fungal 
infection between the time he left military service and the 
beginning of treatment by Dr. N.L.B., are not available.  
Since the veteran did, in fact, respond to the RO's request 
for further information prior to the RO deciding the case on 
the merits, the Board finds that the veteran was not 
prejudiced by having his case adjudicated on the merits prior 
to the expiration of the one-year period for submission of 
information and evidence permitted by 38 U.S.C. § 5103(b)(1).  


ORDER

Entitlement to service connection for fungal infection of the 
right foot is granted.


REMAND

The Board notes that the United States Court of Appeals for 
Veterans Claims has held on a number of occasions that a 
medical opinion premised on an unsubstantiated account is of 
no probative value.  See, e.g., Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996).  While the veteran's SMR indicates that 
he was treated for a fungal infection of the right foot while 
in service, there is no evidence in the record of treatment 
for a fungal infection of the left foot or either hand.  Dr. 
N.L.B. stated in his note attached to the veteran's original 
claim that the veteran had been dealing with fungus of both 
hands and feet since 1952.  But, since Dr. N.L.B. didn't 
begin treating the veteran until about 1973, it is evident to 
the Board that the doctor's assessment regarding time of 
onset is based solely on information related to him by the 
veteran, and not on any independent evidence.  Under the 
circumstances, the Board is of the opinion that a VA 
examination would be useful in the adjudication of the 
veteran's remaining claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
file and ensure that all notice 
obligations required by the VCAA 
have been satisfied in accordance 
with the decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any 
other applicable legal precedent.  

2.  The RO should contact the 
veteran and request that he provide 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  

3.  If the RO is unsuccessful in 
obtaining any medical records, it 
should inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should contact Dr. N.L.B. 
to ascertain if the doctor had 
available to him any independent 
evidence that influenced his 
opinion, as stated in his August 
2003 letter, that the veteran's 
current fungal condition of the left 
foot and the hands is more likely 
than not "caused from his initial 
treatment while on active duty."  
With any necessary authorization 
from the veteran, the RO should 
obtain from Dr. N.L.B. any such 
independent evidence in the doctor's 
possession.  All treatment records 
from Dr. N.L.B. relevant to these 
issues should also be sought.

5.  After completing the above 
actions, the veteran should be 
afforded a VA examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of any fungal infections of the left 
foot and hands.  All indicated 
studies, tests and evaluations 
deemed necessary should be 
performed.  A detailed history from 
the veteran should be taken.  With 
respect to any identified fungal 
infection of the left foot or hands, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that any fungal 
infection is etiologically related 
to the veteran's period of military 
service.  (The examiner should 
specifically note that the veteran 
was seen in 1952 for an infection of 
the right foot for which he is now 
service connected.)  The claims 
folder, including a copy of this 
remand, must be made available to 
and reviewed by the examiner.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA, and the 
implementing regulations.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should re-adjudicate 
the remaining issues on appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



